Citation Nr: 1616835	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-18 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ear disability, to include hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from July 1997 to November 1997 and from January 2008 to September 2008 in the United States Army.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In June 2015, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is required to obtain the Veteran's service treatment records (STRs) or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2015).  When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This standard for VA is very high.

First, remand is required for additional Veterans Claims Assistance Act of 2000 (VCAA) notice.  Since there is some evidence of record suggesting that STR audiology examinations dated in 2008 are missing (see e.g, October 2011 NOD; June 2013 VA Form 9), VCAA notice is required that specifically addresses alternative sources of evidence the Veteran may submit in lieu of his missing STRs. In this regard, VA has failed to inform the Veteran of what kind of substitute or alternative evidence he could submit in order to support his claim.  When service records are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit "alternative" sources in place of his missing service records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Examples of such alternate evidence include the VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iii, Chapter 2, Section E, Topic 2, Block b.  Thus, a remand is required for the AOJ to provide the Veteran with a VCAA letter advising the Veteran of what alternative evidence he can submit in place of his missing in-service audiology examinations.   

Second, the AOJ has already secured many of the Veteran's STRs, to include all of his in-service records dated from July 1997 to November 1997, and some of his in-service records dated from January 2008 to September 2008.  However, the Veteran says he underwent an in-service audiology examination in Charlotte, North Carolina upon enlistment in 2008 and an in-service audiology examination in Fort Jackson, South Carolina upon separation in 2008.  Moreover, an STR report from Moncrief Army Community Hospital in Fort Jackson, South Carolina, dated in April 2008, documents that the Veteran has had medical visits for ear / hearing examinations.  These additional audiology STRs, if they exist, are not present in the claims folder, and are relevant to the hearing loss claim at issue.  On remand, it is essential for the AOJ to make every effort to obtain missing audiology STRs dated from January 2008 to September 2008 from the National Personnel Records Center (NPRC), or the Moncrief Army Community Hospital in Fort Jackson, South Carolina, or at other appropriate locations, and to document such development for the claims file.  
The Board notes that the Records Management Center (RMC) in an April 2009 
E-mail already stated it could not locate any additional STRs for the Veteran, such that further requests to the RMC for missing STRs would serve no purpose. 

Third, the Veteran provided medical authorizations (VA Forms 21-4142) in August 2015 and November 2015 for the release of private audiology records from two employers dated from 2010 to 2014.  In this regard, VA is required to make reasonable efforts to obtain all relevant records, including private records or state government records, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  However, a claimant is required to cooperate fully with VA's efforts and, provide adequate information to authorize the release of existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1).  Therefore, the AOJ should contact the two employers the Veteran identified in August 2015 and November 2015 medical authorizations (VA Forms 21-4142), in order to secure any outstanding private audiology records dated from 2010 to 2014.   

Fourth, the AOJ should secure a VA addendum opinion from the earlier October 2015 VA audiology examiner to determine if the Veteran currently has right ear disability, to include hearing loss, as the result of either of his two periods of military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The October 2015 VA audiology examiner opined that he "cannot determine a medical opinion regarding the etiology of the Veteran's right ear hearing loss without resorting to speculation."  The VA examiner reasoned that etiology cannot be ascertained until missing STRs dated in 2008 are reviewed.  In Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010), the Court held when a VA examiner offers a speculative medical opinion because  there is insufficient factual evidence of record to provide an opinion, this may trigger the duty to assist to obtain other types of evidence that is needed by the VA examiner in order to provide the requested opinion.  In addition, the October 2015 VA audiology examiner failed to review and discuss certain pertinent evidence contained in the STRs, as will be noted below in the remand instructions.  Thus, the claims folder will be returned for an addendum opinion.  If the same October 2015 VA audiology examiner is not available, another qualified VA clinician will provide the addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a corrective VCAA notice letter notifying the Veteran that he can submit alternative sources in place of his missing audiology STR examinations dated from January 2008 to September 2008.  This letter should advise him that such alternate evidence includes VA military files, statements from service medical personnel, buddy certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom he was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iii, Chapter 2, Section E, Topic 2, Block b.

2.  The AOJ should contact the NPRC, the Moncrief Army Community Hospital in Fort Jackson, South Carolina, or any other appropriate facility and attempt to obtain missing STR audiology examinations and records dated from January 2008 to September 2008.  (The RMC in an April 2009 E-mail already stated it could not locate any additional STRs for the Veteran, such that further requests to the RMC for missing STRs would serve no purpose).  But the NPRC and other appropriate facilities should be contacted.  In particular, the AOJ should directly contact the Moncrief Army Community Hospital in Fort Jackson, South Carolina to secure missing audiology STRs for the Veteran which may be stored at that facility dated from January 2008 to September 2008. 

With regard to missing STRs, the Veteran has identified a missing in-service enlistment audiology examination from Charlotte, North Carolina dated in 2008 and an in-service separation audiology examination in Fort Jackson, South Carolina dated in 2008.  Moreover, an STR report from Moncrief Army Community Hospital in Fort Jackson, South Carolina, dated in April 2008, documents that the Veteran has had medical visits for ear / hearing examinations.  These missing audiology STRs, if they exist, are not present in the claims folder, and are relevant to the hearing loss claim at issue.  

All attempts to secure missing audiology STRs must be documented in the claims file.  If no additional audiology STRs are available or further attempts to secure them would be futile, a response to the effect should be documented in the claims file.  

3.  The AOJ should contact the two employers the Veteran identified in August 2015 and November 2015 medical authorizations (VA Forms 21-4142), in order to secure any outstanding private audiology records dated from 2010 to 2014.   

All private audiology records from his employers that are obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

Also ask the Veteran to provide these private audiology records himself, if he has them in his possession.  

4.  After any additional records, including additional STRs or private audiology records, are associated with the claims file, the AOJ should secure a VA addendum opinion from the October 2015 VA audiology examiner.  If this VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA examiner is another audiology examination necessary.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation or rationale for all opinions expressed must be provided.

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current right ear hearing loss disability had its onset during a period of active service or is causally or etiologically related to either of his two periods of military service, including any noise exposure therein?

(b) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran has any other right ear disability (other than hearing loss), which had its onset in service or is causally or etiologically related to either of the Veteran's two periods of military service?

(c) In rendering this addendum opinion, the VA examiner should consider any additional audiology STRs dated in 2008 that the AOJ is able to secure from this remand.  The VA examiner is also advised to review a September 1997 STR, during the Veteran's first period of active duty, in which the Veteran reported decreased hearing, ringing in the ears, and right ear popping.  The diagnosis was otitis media at that time.  In addition, an STR report from Moncrief Army Community Hospital in Fort Jackson, South Carolina, dated in April 2008, during the Veteran's second period of active duty, documents that the Veteran had medical visits for ear / hearing examinations.  The Veteran contends that he had noise exposure in service from the firing of weapons and exposure to grenades during training, which precipitated a diagnosis of a 40 percent reduction in his hearing by military medical personnel in 2008.   

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue of service connection for a right ear disability, to include hearing loss.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

